Citation Nr: 0101209	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for chronic hip/pelvic 
pain.




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1997 to 
February 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which denied the benefit sought on 
appeal. 

The issue of an increased evaluation for patella femoral 
syndrome of the left knee will be addressed by the Board in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran's chronic right hip/pelvic pain clearly and 
unmistakably pre-existed service.

2.  During service, the veteran was diagnosed as having right 
hip/pelvic pain of unknown etiology and this diagnosis 
resulted in the veteran's separation from service.

3.  The pre-existing right hip/pelvic pain chronically 
worsened or increased in severity during service.

4.  The veteran's chronic right hip/pelvic pain has been 
diagnosed following service as a sartorius strain of the 
right hip.


CONCLUSION OF LAW

The veteran's pre-existing sartorius strain of the right hip 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1153 
(West 1991), 38 C.F.R. §§ 3.102, 3.303, 3.306 (2000).  
Veteran Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107; 38 C.F.R. §§3.102, 3.103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
chronic hip/pelvic pain.  A veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred in or aggravated in the line of duty while in 
the active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of his or her entrance into 
service, or where clear and unmistakable evidence (obvious or 
manifest) demonstrates that an injury or disease existed 
prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 
(b).  The presumption of soundness may be rebutted by clear 
and unmistakable evidence that an injury or disability 
existed prior to service. 

Pre-existing injuries or diseases are considered to have been 
aggravated by active service where there is an increase in 
disability during service.  See 38 C.F.R. § 3.306(a).  In 
deciding an aggravation claim, after having determined the 
presence of a pre-existing condition, the Board must first 
determine whether there has been any measurable worsening of 
the disability during service, and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
pre-existing condition during service are not sufficient to 
be considered aggravation unless the underlying condition, as 
opposed to mere symptoms, has worsened.  See Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

In this case, service medical records indicate that the 
veteran reported experiencing pain from the right hip/pelvis 
beginning in June 1998.  According to the service medical 
records, the veteran developed a syndrome of chronic pain 
after an injury to the right hip in the eighth grade, which 
she did not report at enlistment.  The service medical 
records indicated that the veteran reported that the pain 
progressively worsened while in service.  In July 1998, the 
Medical Board diagnosed the veteran with chronic hip/pelvic 
pain, etiology undetermined.  According to the Medical Board 
Report, the pain was localized at the insertion of the 
sartorius at the anterior superior iliac spine.  The Medical 
Board also determined that the veteran was unfit for duty.  
Furthermore, the veteran's February 1999 DD Form 214 
indicates that the veteran was discharged due to a physical 
disability. 

The veteran was afforded a VA examination in July 1999.  The 
VA examiner reviewed the veteran's service medical reports 
and her claims file before rendering a decision.  The 
examiner concluded that the veteran suffered from a sartorius 
strain of the right hip.  

Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  In this case, the evidence establishes that the 
veteran sustained an injury to the pelvic region prior to 
enlistment, which was relatively asymptomatic upon entering 
service, or had minimal symptomatology, and that the veteran 
was in service for several months before the hip/pelvic pain 
began.  Additionally, the veteran's service medical records 
indicate that the hip/pelvic pain increasingly worsened while 
the veteran was in service.  The constant hip/pelvic pain 
rendered the veteran unable to fulfill her duties, and she 
was discharged from service as a result.  Furthermore, the 
post-service VA examination diagnosed her with a sartorius 
strain of the right hip, which is consistent with the Medical 
Board Report regarding where the veteran's pain was 
localized.  

Therefore, the Board finds that the presumption of soundness 
is rebutted by clear and unmistakable evidence that the 
veteran incurred this injury before entering service.  In 
this regard, the Board finds that the history provided by the 
veteran to service physicians of a preservice injury and 
continuing symptoms to be creditable and have significant 
probative value.  The history provided by the veteran was 
necessary for service physicians to effectively evaluate and 
treat her complaints, and as such, can be considered 
reliable.  Further, the symptomatology the veteran 
experienced during service must have increased inseverity 
because it eventually resulted in the veteran's separation 
from service.  And while the etiology of the veteran's 
complaints of pain during service was unknown, see Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) ("The Court holds, 
however, that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."), the VA examination following service clearly 
identified an etiology for the veteran symptomatology.  
Accordingly, the Board concludes that service connection for 
a sartorius strain of the right hip is warranted on the basis 
of aggravation. 


ORDER

Service connection for sartorius strain of the right hip is 
granted.


REMAND

With respect to the veteran's patella femoral syndrome of the 
left knee, a rating decision granted service connection in 
March 1999, and assigned a 10 percent rating.  The veteran 
did not address this issue in her Notice of Disagreement, but 
a VA Form 9 did address that issue and may be construed as a 
Notice of Disagreement to the assignment of the evaluation 
assigned for the veteran's left knee disability.  Because the 
issue was not addressed until the veteran completed a VA Form 
9, a Statement of the Case has not been issued to the veteran 
regarding this issue.  In the past, the Board has referred 
such matters back to the RO for appropriate action.  However, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that the proper action is to remand the issue back 
to the RO for appropriate action.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999) ("Thus, the next step was for 
the RO to issue [a statement of the case] on the denial of 
the [ ] claim, and the Board should have remanded that issue 
to the RO, not referred it there, for issuance of that 
[statement of the case].").

In addition, the Board notes that on November 9, 2000, the 
President signed into law a bill to provide a general duty to 
assist all claimants in establishing claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). Among other things, 
this law substantially modified the circumstances under which 
VA's duty to assist a claimant applies, and how that duty is 
to be discharged.  This law eliminates the concept of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence required to substantiate a claim.   
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

Therefore, in order to comply with the Court's holding in 
Manlincon, to comply with the Veterans Claims Assistance Act 
of 2000, and to give the appellant every consideration with 
regard to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary in connection with 
the claim for an increased evaluation for 
patella femoral syndrome of the left knee 
to comply with he Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

2.  The RO should issue a Statement of 
the Case on the issued of an increased 
evaluation for patella femoral syndrome 
of the left knee addressed by the March 
1999 rating decision.  The veteran should 
be clearly advised of the need to file a 
timely Substantive Appeal within 60 days 
of issuance of the statement of the case 
if the veteran wishes to complete an 
appeal from that determination.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument that she desires to have considered 
in connection with her current appeal.  No action is required 
of the veteran until she is notified.



________________________
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

